Citation Nr: 0909795	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits for his estranged spouse and two minor 
children in an amount in excess of $100.00 per month. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from August 1990 to August 
1999.  The appellant is the Veteran's estranged spouse and 
the custodian of his two minor children.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 Special Apportionment Decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the appellant's claim for an apportionment of 
the Veteran's compensation benefits on behalf of her and the 
Veteran's two minor children, in the total amount of $100.00 
per month.

In connection with her appeal, the appellant requested and 
was scheduled for a hearing before a Veterans Law Judge in 
January 2009.  The appellant failed to report to the hearing 
without explanation.  Accordingly, the Board will proceed as 
if the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, in essence, that she warrants an 
increased apportionment of the Veteran's compensation 
benefits on behalf of herself and two of the Veteran's 
children.  She maintains that the Veteran provides no support 
for her family with him and that her income is limited.

A review of the record reveals that a claim for an 
apportionment is a "contested claim" subject to special 
procedural requirements.  For instance, if the apportionment 
claim is simultaneously contested, all interested parties are 
to be specifically notified of any action taken by the agency 
of original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100.  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101.  When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102.

In this claim, the Veteran was not provided a copy of the 
December 2005 Statement of the Case or the January 2008 
Supplemental Statement of the Case.  Additionally, although 
the Veteran did not initially contest the apportionment of 
his benefits on behalf of his spouse and his two children 
with his estranged wife, he did file a notice of disagreement 
in February 2005 to an increase in apportionment benefits.  
He argued that the children should not be included in the 
apportionment since they were in foster care.  The RO did not 
address the Veteran's notice of disagreement at any time.  
The RO should issue a copy of the December 2005 Statement of 
the Case and the January 2008 Supplemental Statement of the 
Case to the Veteran and issue a statement of the case in 
response to the Veteran's February 2005 notice of 
disagreement.  An unprocessed notice of disagreement should 
be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO should also notify the Veteran of his right 
to an appeal, hearing and representation.  See 38 C.F.R. 
§ 19.100.   

Finally, the appellant and the Veteran were never provided 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a).  
They were not informed of what was necessary to fulfill an 
apportionment claim.  Therefore, this procedural defect must 
be addressed by the RO prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied for the 
appellant and the Veteran in this claim on 
appeal.  They should be notified as to 
what information and evidence is necessary 
to substantiate an apportionment claim.

2.  Issue a copy of the December 2005 
Statement of the Case and the January 2008 
Supplemental Statement of the Case to the 
veteran.  Inform the Veteran of the 
content of the appellant's January 2006 
substantive appeal.  Notify the Veteran of 
his right to an appeal, hearing and 
representation.

3.  Issue a statement of the case to the 
Veteran in response to his February 2005 
notice of disagreement.  Provide a copy of 
this statement of the case to the 
appellant.  The Veteran is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal to the 
Board concerning this issue.  38 C.F.R. § 
20.302(b) (2008).  

4.  Readjudicate the issue on appeal.  The 
appellant and the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




